Plains Exploration & Production Company 700 Milam, Suite 3100, Houston, TX77002 www.pxp.com NEWS RELEASE FOR IMMEDIATE RELEASE PXP ANNOUNCES 2 REPORTS 23% INCREASE IN TOTAL PROVED RESERVES AND 320% RESERVE REPLACEMENT RATIO HIGHLIGHTS: · Proved reserves increased 23% during 2009 to 359.5 million barrels of oil equivalent (BOE). · Full-year average daily sales volumes of 82.7 thousand BOE increased 8% compared to 2008, excluding the impact of our 2008 divestments. Fourth quarter average daily sales volumes increased 4% to 86.4 thousand BOE from the third quarter 2009. · In the Gulf of Mexico, two significant exploration discoveries, Lucius and Davy Jones, were recently announced expanding PXP’s large development portfolio. Appraisal and further drilling continues on these wells as well as our Blueberry Hill and Hurricane Deep appraisal wells. Houston, Texas, January 26, 2010 - Plains Exploration & Production Company (NYSE:PXP) (“PXP” or the “Company”) today reported 2009 operational results. James C.
